            Case 4:19-cr-00141-DN-PK Document 32 Filed 06/13/20 Page 1 of 37




                               IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF UTAH


    UNITED STATES OF AMERICA,                                 MEMORANDUM DECISION
                                                              AND ORDER
                               Plaintiff,                     DENYING MOTION TO SUPPRESS

    v.                                                        Case No. 4:19-cr-00141-DN

    ANTOINE DWAYNE FRAZIER,                                   District Judge David Nuffer

                               Defendant.


           Defendant Antoine Dwayne Frazier has moved to suppress evidence that was discovered

and seized during the stop, detention, and search of his vehicle by Utah Highway Patrol Trooper

Adam Gibbs (“Trooper Gibbs”) on November 12, 2019 (the “Motion”). 1 Frazier alleges in the

Motion that (1) Trooper Gibbs lacked reasonable suspicion to stop the vehicle for a moving

traffic violation; (2) the detention of Frazier exceeded that which the Fourth Amendment

authorizes for traffic violations; and (3) Trooper Gibbs lacked probable cause to search the

vehicle. 2

           However, because (1) Trooper Gibbs had reasonable suspicion to stop Frazier’s vehicle

for several observed traffic violations; (2) the detention of Frazier did not exceed that which is

legally authorized under the circumstances; and (3) Trooper Gibbs had probable cause to search

Frazier’s vehicle based upon a trained canine’s alert, the Motion is DENIED.

           The excellent work by counsel in the hearing and in submissions are greatly appreciated,

and have eliminated the need for oral argument.


1
    Motion to Suppress, docket no. 13, filed Jan. 28, 2020.
2
    Id.
            Case 4:19-cr-00141-DN-PK Document 32 Filed 06/13/20 Page 2 of 37




PROCEDURAL HISTORY............................................................................................................ 2
FINDINGS OF FACT..................................................................................................................... 3
CONCLUSIONS OF LAW .......................................................................................................... 18
     I.         The Traffic Stop Was Justified from Its Inception. .............................................. 18
                A.          Standard of Review ................................................................................... 18
                B.          Trooper Gibbs Had Reasonable Suspicion to Stop the Vehicle After
                            Observing Several Traffic Violations. ...................................................... 19
     II.        The Scope and Duration of the Traffic Stop was Reasonably Related to the
                Circumstances Justifying the Stop. ....................................................................... 21
                A.          Trooper Gibbs Diligently Pursued the Tasks Reasonably Associated with
                            the Traffic Stop. ........................................................................................ 23
                B.          While Diligently Pursuing the Tasks Associated with the Traffic Stop,
                            Trooper Gibbs Developed Reasonable Suspicion that Frazier was Involved
                            in Other Criminal Activity. ....................................................................... 26
     III.       Probable Cause Existed to Search Frazier’s Vehicle. ........................................... 35
ORDER ......................................................................................................................................... 37



                                                  PROCEDURAL HISTORY

           On December 19, 2019, Defendant was charged by Indictment with Possession of

Fentanyl with Intent to Distribute, Possession of Cocaine with Intent to Distribute, and

Possession of a Firearm in Furtherance of a Drug Trafficking Crime. 3 Defendant filed the

Motion on January 28, 2020. 4 An evidentiary hearing was held on March 4, 2020. 5 Based on the

Motion, the government’s submission after the hearing, 6 the defense submission thereafter, 7 and

the facts presented at the evidentiary hearing, the court enters the following findings of fact:




3
    Indictment, docket no. 1, filed Dec. 19, 2019.
4
    Motion, docket no. 13.
5
    Minute entry for proceedings held before Judge David Nuffer, docket no. 20.
6
    United States’ Response to Motion to Suppress, docket no. 27, filed April 13, 2020.
7
    Notice of Filing Proposed Memorandum Decision and Order, docket no. 30, filed May 20, 2020.



                                                                                                                                                2
            Case 4:19-cr-00141-DN-PK Document 32 Filed 06/13/20 Page 3 of 37



                                             FINDINGS OF FACT

                                        Background on Trooper Gibbs

            Trooper Gibbs has been a Utah Highway Patrol Trooper since 2012. 8 Trooper Gibbs has

received specialized interdiction training, including a three-day national training in 2016 and

numerous other specialized workshops. 9 Trooper Gibbs’ primary responsibility is traffic

enforcement in Iron County, but he is a member of an interdiction team specializing in

enforcement and interdiction projects in other areas. 10 Trooper Gibbs described interdiction

work as attempting to find major crimes on the highway. 11 Trooper Gibbs is trained to look for

reactions to his presence, along with different indicators and small differences when conducting

traffic stops, which may not be apparent to someone who lacks his training and experience. 12

Trooper Gibbs averages approximately 1,000 traffic stops a year for the Utah Highway Patrol,

and spends most of his shift patrolling Interstate 15. 13 Trooper Gibbs’ training and experience

has taught him that drugs typically flow north and east from the southwest area of the United

States, and then money works its way south and west. 14 Because a traffic stop is a high-risk

encounter, Trooper Gibbs is trained to look for small details to not only look for criminal activity

but to also ensure his safety. 15




8
    Transcript of Motion to Suppress Hearing (“Tr.”) 6:19-21, docket no. 23, dated March 4, 2020.
9
    Tr. 7:11-20.
10
     Tr. 8:9-16; 14:21-25.
11
     Tr. 9:6-7.
12
     Tr. 9:14-25; 10:1-2.
13
     Tr. 11:4-8; 11:23-25 – 12:1.
14
     Tr. 11:16-20.
15
     Tr. 13:9-23.



                                                                                                    3
            Case 4:19-cr-00141-DN-PK Document 32 Filed 06/13/20 Page 4 of 37



                       November 12, 2019 – Trooper Gibbs Sees Frazier’s Vehicle

           Trooper Gibbs was on duty on November 12, 2019, at approximately 9:00 a.m., sitting

stationary in his patrol vehicle at approximately mile marker 63 on Interstate 15 in Iron County,

parked in the median watching northbound traffic. 16 Trooper Gibbs was talking on the phone 17

when he observed a white sport utility vehicle with Kansas license plates pass his location

traveling northbound which appeared to be exceeding the speed limit, visually estimating the

vehicle to be traveling at approximately 85 miles per hour. 18 The speed limit at that section of

Interstate 15 is 80 miles per hour, and that speed limit is posted about a quarter mile prior to

where Trooper Gibbs was parked in the median. 19 He also was able to observe that the driver

was African American and the vehicle had an out-of-state license plate. 20 Trooper Gibbs pulled

out onto the highway to follow the vehicle, directly behind it in the right lane, and he paced the

vehicle traveling at approximately 85 miles per hour. 21 As he followed, Trooper Gibbs also had a

radar confirmation that the vehicle was traveling at 85 miles per hour. 22 The speed that he was

traveling as he paced the vehicle for approximately two miles is also captured on Trooper Gibbs’

dash camera, which showed that his speed of travel stayed between 84 and 88 miles per hour. 23




16
     Tr. 14:1-20.
17
     Tr. 99:20-22.
18
     Tr. 15:5-19.
19
     Tr. 16:8-19.
20
     Tr. 100:13-22.
21
     Tr. 16:1-3.
22
     Tr. 17:16-19; 18:9-11.
23
   Tr. 19:9-25; Tr. 52:5-23; Government’s Exhibit 1, Trooper Gibbs Dash Cam Video, docket no. 22, filed March 4,
2020 (“Gov. Exhibit 1”) at 9:05:30 – 9:06:29.



                                                                                                               4
            Case 4:19-cr-00141-DN-PK Document 32 Filed 06/13/20 Page 5 of 37



           As both the vehicle and Trooper Gibbs traveled in the right lane, they approached slower

moving traffic, so Trooper Gibbs changed lanes to the left lane. 24 The vehicle he was following

also changed lanes in front of him, from the right to the left lane, after only signaling for a total

of three blinks, and for less than two seconds before beginning the lane change. 25 That lane

change did not interfere with the trooper’s travel or speed. 26 Trooper Gibbs continued to follow

the vehicle, observed it pass a slower moving vehicle on the right, and then the vehicle made

another lane change from the left to the right lane, while again signaling for less than two

seconds prior to making the lane change. 27 That lane change also did not impair the travel of the
                      28
other vehicles.            Trooper Gibbs observed both signal violations and counted that the vehicle’s

signal was on for less than two seconds prior to making the lane changes, 29 by utilizing his

standard manner of counting seconds. 30

                                                         The Stop

           After observing the two signal violations while the vehicle was still speeding, Trooper

Gibbs ran a records check on the license plate to verify that the vehicle was not stolen, informed

dispatch of the impending traffic stop, pulled behind the vehicle and turned on his overhead

emergency lights to conduct a traffic stop at approximately 9:06 a.m. 31 Prior to making the stop,

the trooper was informed that the vehicle was not stolen. 32 The driver of the vehicle promptly


24
     Tr. 20:8-10.
25
     Tr. 20:5-15; 21:1-9; 53:11-21; Gov. Exhibit 1 at 9:05:44.
26
     Tr. 103: 9-25.
27
     Tr. 21:12-25; 22:1-4; Gov. Exhibit 1 at 9:06:11.
28
     Tr. 103: 3-4
29
     Tr. 141:6-17.
30
     Tr. 22:11-23.
31
     Tr. 23:3-25; 24:13-14; Gov. Exhibit 1 at 9:06:29.
32
     Tr. 119: 7-8.



                                                                                                          5
            Case 4:19-cr-00141-DN-PK Document 32 Filed 06/13/20 Page 6 of 37



pulled over to the shoulder of Interstate 15 northbound at approximately mile marker 67, less

than a minute after the overhead lights were activated. 33 At approximately 9:07, Trooper Gibbs

pulled in behind the vehicle and made a passenger side approach, making observations into the

vehicle’s windows. 34 Trooper Gibbs observed that the driver had his phone playing a video next

to the steering wheel. 35 Trooper Gibbs observed a duffle bag in the back cargo area that appeared

to be new, along with what appeared to be another smaller bag. 36 These are bags that are sold

commercially. 37 Similar bags are commonly used by interstate travelers and more often than not

do not contain drugs. 38 Trooper Gibbs has found large loads of narcotics where there has just

been one duffle bag sitting in the back, either in the trunk or cargo area. 39

           Trooper Gibbs made contact with the driver from the front passenger side of the vehicle,

but the driver only rolled down the window approximately three to four inches. 40 When Trooper

Gibbs asked the driver to roll the window down further, the driver rolled it down an inch

further. 41 The driver was the only occupant of the vehicle. 42 Trooper Gibbs observed there was a

small container of air freshener or scent deodorizer in the center console. 43 He could not smell




33
     Tr. 24:6-10; 24:23-25; Gov. Exhibit 1 at 9:06:34.
34
   Tr. 25:11-13; Gov. Exhibit 1 at 9:07:00; Government’s Exhibit 2, Trooper Gibbs Body Cam Video, docket no. 22,
filed March 4, 2020 (“Gov. Exhibit 2”) at 9:07:00.
35
     Tr. 29:19-22.
36
     Tr. 25:15-17; 27:1-7; 105:4-9.
37
     Tr. 110: 1-2.
38
     Tr. 106: 4-12.
39
     Tr. 27:11-23; 105:10-13.
40
     Tr. 28:2-3; Gov. Exhibit 2 at 9:07:10-9:07:15.
41
     Tr. 28:3-5.
42
     Tr. 28:10-14.
43
     Tr. 28:6-7; 113:1-16.



                                                                                                               6
            Case 4:19-cr-00141-DN-PK Document 32 Filed 06/13/20 Page 7 of 37



the deodorizer or any odor of drugs. 44 He also noticed that the contents of the vehicle, including

food wrappers and drink containers, were consistent with interstate travel. 45 Based on the

driver’s willingness to only roll the window down a few inches, and the presence of the

deodorizer, Trooper Gibbs believed that the driver was trying to hide odors from the vehicle,

such as marijuana or alcohol. 46

           Trooper Gibbs began to communicate with the driver, and asked for his driver’s license. 47

The driver handed Trooper Gibbs an Iowa driver’s license, and Trooper Gibbs observed that

there was what appeared to be a Missouri driver’s license in his wallet. 48 When Trooper Gibbs

asked about that, the driver showed him that it was a Missouri identification card. 49 The name,

date of birth and other identifying information were the same on both documents. 50 The

presence of the two pieces of identification did not raise any suspicion with the trooper. 51 The

driver was identified at that time as Antoine Dwayne Frazier, the defendant).

           Trooper Gibbs told Frazier he had been stopped for traveling 5 miles per hour over the

speed limit and for failing to signal for a full two seconds before changing lanes. 52 Upon learning

that, Frazier appeared to look frustrated. 53 After he had received Frazier’s driver’s license,




44
     Tr. 115:25-116:1-4.
45
     Tr. 112:1-18.
46
     Tr. 28:22-25; 29:1-7.
47
     Tr. 29:8-12.
 Tr. 29:13-16; Government’s Exhibit 3, Identification Documents for Antoine Dwayne Frazier, docket no. 22, filed
48

March 4, 2020 (“Gov. Exhibit 3”).
49
     Tr. 29:16-19; 31:9-25.
50
     Tr. 29: 12-19.
51
     Tr 32: 13-16.
52
     Tr. 30: 17-21.
53
     Tr. 30: 22-24.



                                                                                                               7
            Case 4:19-cr-00141-DN-PK Document 32 Filed 06/13/20 Page 8 of 37



Trooper Gibbs asked for registration and insurance for the vehicle. 54 Frazier opened the glove

box and handed Trooper Gibbs the registration, which showed that it was a rental vehicle. 55

Trooper Gibbs asked Frazier if it was a rental, and he replied that it was, so Trooper Gibbs asked

for the rental agreement. 56 Frazier looked confused and started looking all over in the vehicle,

including in the visor and in the center console, for the rental agreement. 57

           While Frazier was looking for the rental agreement, Trooper Gibbs looked around the

vehicle, and saw a bottle on the front seat that looked like a beer bottle. 58 Frazier handed it to

Trooper Gibbs, telling him that it was ginger beer with no alcohol in it, which Trooper Gibbs

confirmed. 59 While Frazier continued to look for the rental agreement, Trooper Gibbs looked in

the cargo area and back seat again, and confirmed that there were two bags in the cargo area. 60

Trooper Gibbs again observed a deodorizer in the center console, but could not smell it. 61 In his

experience, Trooper Gibbs has found there to be air fresheners or deodorizers in vehicles where

drugs are located, sometimes even spray deodorants. In Trooper Gibbs’ experience, when drugs

that give off odors are in a vehicle, the odor could be constantly present. 62 In those situations,




54
     Tr. 32:17-20.
55
     Tr. 32:23-25.
56
     Tr. 34:23-25.
57
     Tr. 35:1-3.
58
     Tr. 35:4-12.
59
     Tr. 35:13-15.
60
     Tr. 35:19-25; 36:1.
61
     Tr. 36:10-14; 114:1-8.
62
     Tr. 115: 5-9.



                                                                                                      8
            Case 4:19-cr-00141-DN-PK Document 32 Filed 06/13/20 Page 9 of 37



Trooper Gibbs has seen people use air fresheners are used to mask the odor of the drugs. 63

Trooper Gibbs did not detect the odor of air freshener or deodorizer 64, or the odor of drugs. 65

           While Frazier was looking for the rental agreement on his phone, 66 Trooper Gibbs

engaged him in conversation, asking him where he was coming from, and after a short pause,

Frazier said he was at his sister’s house. 67 Trooper Gibbs acknowledged that when multitasking,

some people will hesitate before responding to a question. 68 Frazier then showed Trooper Gibbs

a phone number on his cell phone for the rental company by holding up his phone for Trooper

Gibbs to see the phone number. 69 Frazier was never able to produce a rental agreement for

Trooper Gibbs, only the phone number for the rental company. 70

           Trooper Gibbs asked Frazier if he would come back to his vehicle so they could make

contact with the rental company together, but Frazier declined. 71 Frazier started to call the rental

company, but Trooper Gibbs said he would get the number from him and make the call back at

his vehicle, so that he could verify who he was actually talking to. 72 Before Trooper Gibbs

returned to his vehicle to make that call, he pulled out his notepad to write down some

information he needed, such as phone numbers, and Frazier’s social security number for the

citation, and while doing so, he continued to engage in conversation with Frazier. 73 When asked


63
     Tr. 115: 10-16.
64
     Tr. 36: 13-14.
65
     Tr. 116: 3-4.
66
     Tr. 119:21-25; 120:1-5.
67
     Tr. 37:1-6.
68
     Tr. 121: 12-15.
69
     Tr. 37:6-15.
70
     Tr. 42:12-25.
71
     Tr. 37:18-20.
72
     Tr. 37:22-25.
73
     Tr. 38:7-20.



                                                                                                        9
           Case 4:19-cr-00141-DN-PK Document 32 Filed 06/13/20 Page 10 of 37



how long he was at his sister’s, Frazier asked Trooper Gibbs why he was asking these questions,

to which Trooper Gibbs responded that he asked these types of travel questions on all of his

traffic stops. 74 Frazier told Trooper Gibbs that he was in Los Angeles. 75 When asked if he lived

in Missouri or Iowa, since he had identification from both states, Frazier said he spends time in

both places. 76

           Trooper Gibbs asks the same four questions on every traffic stop—where the individual

is coming from, where they are going, how long they were on their trip, and how they know

other individuals in the vehicle. 77 He asks these questions to make conversation, but also learn

about travel plans that are short turnaround trips, which may indicate some sort of criminal

activity. 78 Trooper Gibbs believed that Frazier was being deceitful in his answers by the way he

was answering the questions, by pausing before answering two questions and answering one

question with a question, all of which led Trooper Gibbs to believe that Frazier was trying to

come up the right answer but not necessarily the simple, correct answer. 79 Hesitation in

answering questions about travel raised suspicion because Trooper Gibbs’ training and

experience has taught him that people engaged in drug trafficking hesitate to disclose specifics

about their travel to protect information about sources and the destination of drugs. 80 When




74
     Tr. 38:13-17; 122:17-24.
75
     Tr. 38:20.
76
     Tr. 41:6-13.
77
     Tr. 39:14-23.
78
     Tr. 39:24-25; 40:1-12.
79
     Tr. 38:22-25; 39:1; 125:7-126:10; 131:10-14.
80
     Tr. 135:10-23; 136:1-15.



                                                                                                    10
           Case 4:19-cr-00141-DN-PK Document 32 Filed 06/13/20 Page 11 of 37



someone is getting a speeding citation, they will generally answer really quick when asked where

they are coming from, without having to think about it. 81

                                   Trooper Gibbs Calls for Canine Handler

           At approximately 9:11 a.m., Trooper Gibbs returned to his patrol vehicle, while Frazier

remained in his vehicle. 82 Once he returned to his vehicle, Trooper Gibbs did not initially engage

in the standard procedures involved in a traffic stop. 83 He attempted to make contact with a

canine handler, Iron County Sheriff’s Deputy Peterson, first via instant messaging from his

patrol vehicle. 84 Trooper Gibbs believed that Deputy Peterson would still be nearby and in his

vehicle to access an instant message, because he had helped Trooper Gibbs on a stop just twenty

minutes prior, and Deputy Peterson was the only canine handler on duty at the time. 85 After

Trooper Gibbs sent Deputy Peterson a couple messages, without a response, he tried to call him

on the radio several times. 86 Trooper Gibbs still did not get a response, so he asked dispatch to

get hold of Deputy Peterson. 87

           As he waited for Deputy Peterson to reply to the dispatcher, Trooper Gibbs pulled up the

citation form on his laptop, and began to fill out the driver and vehicle information on the

citation. 88 At approximately 9:14 a.m., Deputy Peterson called Trooper Gibbs on the phone and

Trooper Gibbs asked him to respond to his location at mile marker 67 northbound, and Deputy




81
     Tr. 40:13-20.
82
     Tr. 44:2-4; 55:11-12; Gov. Exhibit 1 at 9:11:05; Gov. Exhibit 2 at 9:11:05.
83
     Tr. 130: 21-131:22.
84
     Tr. 41:1-5; 55:13-17; 89:5-14; 133:17-23; Gov. Exhibit 2 at 9:11:30.
85
     Tr. 43:10-21; 57:1.
86
     Tr. 57:5-12.
87
     Tr. 57:12-14.
88
     Tr. 57:16-23; Tr. 89:16-19.



                                                                                                     11
           Case 4:19-cr-00141-DN-PK Document 32 Filed 06/13/20 Page 12 of 37



Peterson replied that he was en route. 89 Trooper Gibbs continued working on the citation and

routine traffic stop activities, reviewing the Iowa driver’s license, verifying the license plate

record for the citation, providing the driver’s information to dispatch to request a records check

at approximately 9:18. 90 It is routine when conducting traffic stops for Trooper Gibbs to radio

dispatch for a driver’s license check, as well as a warrant and criminal history check. 91

           At approximately 9:19 a.m., while waiting for dispatch to return the requested

information, but before contacting the car rental company, Trooper Gibbs pulled up DEASIL on

his computer, a DEA license plate identification and locating system, to run the vehicle’s license

plate through that system. 92 Trooper Gibbs was utilizing DEASIL to verify the travel plans that

Frazier had provided, which is standard procedure if he is suspicious of criminal activity. 93

Trooper Gibbs learned that the vehicle had passed through Kansas westbound on Interstate 70,

on November 9, 2019, at approximately 7:46 a.m. 94 This information raised additional suspicion

because Frazier said he had gone to Los Angeles, and it would be a lengthy trip to go from

Kansas to Los Angeles and back to the present location in that amount of time. 95 The quick-

turnaround trip to Los Angeles and back was suspicious, because the route and the behavior is

consistent with drug trafficking, based on Trooper Gibbs’ interdiction training and experience. 96




89
     Tr. 58:6-10; Tr. 90:13-19; Gov. Exhibit 2 at 9:14:46.
90
     Tr. 58:17-22; 59:21-25; 91:3-20; 92:1-7; Gov. Exhibit 2 at 9:18:07 to 9:18:46.
91
     Tr. 60:1-9.
92
  Tr. 60:14-18; 129:17-23. DEASIL is an online investigative tool that captures photos of license plates passing
through locations with timestamps, to assist law enforcement to find stolen vehicles, identify vehicle locations, and
verify travel histories provided by drivers. Tr. 61:1-15; Tr. 92:8-12.
93
     Tr. 60:16-18; 61:16-19.
94
     Tr. 60:18-21.
95
     Tr. 62:2-13.
96
     Tr. 62:9-13; 63:1-18; 64:1-6.



                                                                                                                    12
           Case 4:19-cr-00141-DN-PK Document 32 Filed 06/13/20 Page 13 of 37



            At approximately 9:21 a.m., Trooper Gibbs called the rental company on the phone

number provided by Frazier, in order to verify that Frazier was authorized to have the vehicle. 97

Trooper Gibbs spoke to a representative at the rental company and verified that Frazier was

authorized to have the rental since October 14, and it was not overdue. 98 The phone call with the

rental company lasted for approximately two minutes. 99

                                               Trooper Peterson Arrives

            At approximately 9:22 a.m., while Trooper Gibbs was on the phone with the rental

company representative in his patrol vehicle, Deputy Peterson arrived at his location and made

contact with Frazier seated in his vehicle. 100 Deputy Peterson had traveled from the Iron County

Sheriff’s Office in Cedar City to the scene, taking approximately ten minutes to arrive at Trooper

Gibbs’ location. 101 After Deputy Peterson arrived at his location, Trooper Gibbs ended the phone

call with the rental company. 102

            While still seated in his patrol vehicle, Trooper Gibbs observed Deputy Peterson have

Frazier step out of his vehicle and conduct a pat-down of Frazier at approximately 9:23 a.m., 103

so that he could have his canine conduct a free air sniff of the vehicle. 104 Trooper Gibbs observed

that Deputy Peterson missed a knife on the initial pat-down, so Trooper Gibbs leaned out his

window to alert him about the knife in his left pocket. 105 Deputy Peterson removed the knife, and


97
     Tr. 64:22-25; 65:1-10; Gov. Exhibit 2 at 9:20:50.
98
     Tr. 65:17-23.
99
     Gov. Exhibit 1 at 9:20:50 – 9:23:08; Gov. Exhibit 2 at 9:20:50 - 9:23:08.
100
      Tr. 66:13-17; 67:10-15; 93:2-15; Gov. Exhibit 1 at 9:22:20.
101
      Tr. 160:16-23; 162:20-24.
102
      Tr. 68:3-7; Gov. Exhibit 1 at 9:23:08.
103
      Gov. Exhibit 1 at 9:23:17.
104
      Tr. 66:16-21; 67:20-23; 93:18-25; 163:2-16.
105
      Tr. 66:21-24.



                                                                                                    13
           Case 4:19-cr-00141-DN-PK Document 32 Filed 06/13/20 Page 14 of 37



Trooper Gibbs continued to observe Frazier, who stood on the side of the highway about 20

yards from his vehicle. 106 While continuing to watch Frazier as Deputy Peterson did his job,

Trooper Gibbs continued his work on the citation. 107

           Deputy Peterson has been an Iron County Sheriff’s Deputy for eight years, and has been a

trained canine handler for more than five years, after completing the first of two eight-week

canine academies with two different canines. 108 Deputy Peterson is certified as a canine

instructor with his second canine, Bolos, who was certified as a narcotics detector dog in the

spring of 2016, and has been re-certified each year as required. 109 Bolos’ most recent

certification, which was active at the time of Frazier’s traffic stop, was issued on March 29,

2019. 110 Bolos is trained to detect methamphetamine, heroin, cocaine, and marijuana. 111

                                                  Canine Sniff

           During the deployment of Bolos on Frazier’s vehicle, Deputy Peterson and Bolos

conducted the “free-air sniff” of the vehicle in the same manner as they were trained. 112 It was

approximately 44 degrees outside with a slight wind at two miles per hour. 113 Bolos made three

passes around the vehicle in both directions, clockwise and then counterclockwise, consistent




106
      Tr. 69:18-25; 70:1-5.
107
      Tr. 70:11-17.
108
      Tr. 150:17-21; 151:21-24; 152:15-17.
109
      Tr. 153:15-24.
110
    Tr. 157:4-25; 158:1-2; Government’s Exhibit 6, Certification Record for K-9 Bolos, docket no. 22, filed March 4,
2020.
111
      Tr. 156:8-10.
112
      Tr. 164:16-19.
113
      Tr. 161:13-14.



                                                                                                                 14
           Case 4:19-cr-00141-DN-PK Document 32 Filed 06/13/20 Page 15 of 37



with his training. 114 Bolos is a “passive indicator,” meaning that he usually freezes, stops, and

stares when he detects narcotics. 115

           Deputy Peterson began deploying Bolos around Frazier’s vehicle at approximately 9:24

a.m. 116 While Deputy Peterson was deploying Bolos, Trooper Gibbs was filling out the citation,

waiting for the records check from dispatch to return, and watching Frazier to make sure he

didn’t make any furtive movements or attack Deputy Peterson. 117 While Bolos was being

deployed, Trooper Gibbs observed that Frazier appeared nervous about what Deputy Peterson

was doing. 118 During the duration of the canine deployment, Trooper Gibbs’ primary focus was

on watching Frazier standing on the side of the highway, to ensure officer safety while Deputy

Peterson had his back to Frazier. 119

           Bolos alerted on the back of the vehicle by going up on it and sniffing around, but Bolos’

provided a more pronounced alert at the driver’s side door, pressing so hard on the door seam

that it left some blood from Bolos’ old wound on the door. 120 Trooper Gibbs remained in his

patrol vehicle during the canine deployment, and when complete, Deputy Peterson came to

Trooper Gibbs’ vehicle at approximately 9:26 a.m. to verbally notify him that Bolos had alerted

to narcotics in the vehicle, at the “driver’s door.” 121 Shortly after Deputy Peterson told Trooper




114
      Tr. 158:9-25; 165:1-10; 166:15-25.
115
      Tr. 159:13-24.
116
      Gov. Exhibit 1 at 9:24:40.
117
      Tr. 70:23-25; Tr. 71:1-16.
118
      Tr. 71:21-25.
119
      Tr. 95:2-12.
120
      Tr. 165:11-25; 166:12-25; 167:1-6; 168:14-21.
121
      Tr. 73:8-22; Tr. 96:8-15; 169:18-24; Gov. Exhibit 2 at 9:26:45.



                                                                                                      15
           Case 4:19-cr-00141-DN-PK Document 32 Filed 06/13/20 Page 16 of 37



Gibbs that the canine had alerted on the vehicle, dispatch came on the radio and stated that they

had the records check back on Frazier. 122

                                          Search of Frazier and Vehicle

            Trooper Gibbs told dispatch to go ahead with the results, and at approximately 9:27 a.m.,

dispatch told Trooper Gibbs that Frazier did not have any criminal history since 2006, nothing

drug-related, but he had been charged with murder and pled to manslaughter. 123 Trooper Gibbs

decided to approach Frazier with more caution and have him wait in the back of his patrol

vehicle while they conducted the vehicle search. 124

            Both Trooper Gibbs and Deputy Peterson approached Frazier, who was still standing on

the side of the highway, and told him that they would be searching his vehicle and why, and that

they would also be placing him in the patrol vehicle during the search. 125 As Frazier started to

get into the back of the patrol vehicle, Deputy Peterson said he wanted to pat him down one

more time to confirm there were no weapons. 126

            At approximately 9:28 a.m., Deputy Peterson began to conduct the pat down and

immediately felt a gun in Frazier’s left front pants pocket, which was removed without incident

at approximately 9:29 a.m. 127 Frazier was handcuffed and placed under arrest. 128 At 9:32 a.m.,

dispatch advised Trooper Gibbs that the firearm was stolen. 129



122
      Tr. 74:13-25; 75:1-6; Gov. Exhibit 2 at 9:26:55.
123
   Tr. 75:19-25; 76:1; Gov. Exhibit 2 at 9:26:55-9:27:36 [dispatch also notified Trooper Gibbs that the Defendant
had served seven years for involuntary manslaughter].
124
      Tr. 76:10-23.
125
      Tr. 77: 3-20; 171:12-24.
126
      Tr. 78:24-25; 79:1; 171:18-24.
127
      Tr. 79:2-8; 80:1-12; 172:2-8; Gov. Exhibit 2 at 9:29:00.
128
      Tr. 81:6-18; Gov. Exhibit 1 at 9:29:00.
129
      Tr. 82:3-5; 97:1-4; Gov. Exhibit 2 at 9:32:20.



                                                                                                                    16
           Case 4:19-cr-00141-DN-PK Document 32 Filed 06/13/20 Page 17 of 37



            Trooper Gibbs and Deputy Peterson began to search Frazier’s vehicle at approximately

9:32 a.m. 130 Trooper Gibbs started on the passenger side of the vehicle while Deputy Peterson

began searching the bags in the cargo area. 131 After Trooper Gibbs did not find anything of

concern in the passenger areas, he went to the cargo area to observe Deputy Peterson’s search of

the bags in the cargo area, where narcotics are located at approximately 9:33 a.m. 132 Deputy

Peterson located a large package of pills that were suspected to be oxycodone or counterfeit

fentanyl pills. 133 Deputy Peterson then located a brick that was suspected to be approximately a

kilogram of cocaine, inside a grocery bag in a backpack located in the cargo area of the

vehicle. 134

            After the drugs were located in the initial search, the vehicle was moved to the Utah

Highway Patrol Office in Cedar City for a more detailed search. 135 Also located in the bags in

the cargo area were some vacuum-sealed bags and dryer sheets, which are used to package drugs

and conceal odors. 136 Trooper Gibbs follows Utah Department of Public Safety Policies 516

(Search and Seizure) and 704 (Vehicle Towing and Release), on his traffic stops to the extent

that they apply. 137




130
      Gov. Exhibit 1 at 9:32:55.
131
      Tr. 83:9-20.
132
      Tr. 97:9-11; Gov. Exhibit 2 at 9:33:55.
133
      Tr. 84:9-23
134
      Tr. 85:1-9.
135
      Tr. 86:18-24.
136
      Tr. 85:12-20.
137
      Tr. 88: 2-3; Government’s Exhibit 4, filed March 4, 2020; Government’s Exhibit 5, filed March 4, 2020.



                                                                                                               17
           Case 4:19-cr-00141-DN-PK Document 32 Filed 06/13/20 Page 18 of 37



                                            CONCLUSIONS OF LAW

I.          The Traffic Stop Was Justified from Its Inception.

            A.       Standard of Review

            A routine traffic stop is an investigative detention governed by the principles of Terry v.

Ohio. 138 “[A] traffic stop is reasonable if it is (1) justified at its inception and (2) reasonably

related in scope to the circumstances which justified the interference in the first place.” 139 A stop

is “valid under the Fourth Amendment if [it] is based on an observed traffic violation.” 140

“Reasonable suspicion is ‘a particularized and objective basis’ for suspecting the person stopped

of criminal activity.” 141 “Reasonable suspicion is a less demanding standard than probable

cause” because it can be established with information that is different in quantity or content than

that required to establish probable cause,” and can “arise from information that is less reliable

than that required to show probable cause.” 142 “Terry demands suspicion not certainty.” 143

            “For reasonable suspicion to exist, an officer ‘need not rule out the possibility of innocent

conduct;’ he or she simply must possess ‘some minimal level of objective justification’ for

making the stop.” 144 Indeed, “as long as [the officer] has a particularized and objective basis for

suspecting an individual may be involved in criminal activity, [the officer] may initiate an

investigatory detention even if it is more likely than not that the individual is not involved in any




  Terry v. Ohio, 392 U.S. 1 (1968); Rodriguez v. United States, 135 S. Ct. 1609, 1614 (2015); United States v.
138

McGehee, 672 F.3d 860, 866 (10th Cir. 2012).
139
      United States v. Karam, 496 F.3d 1157, 1161(10th Cir. 2007) (internal quotation marks omitted).
140
      United States v. Botero-Ospina, 71 F.3d 783, 787 (10th Cir. 1995) (en banc).
141
      United States v. Tibbetts, 396 F.3d 1132, 1138 (10th Cir. 2005) (citation omitted).
142
      United States v. Tuter, 240 F.3d 1292, 1296 n.2 (10th Cir. 2001).
143
      United States v. Guardado, 699 F.3d 1220, 1224 (10th Cir. 2012).
144
      United States v. Winder, 557 F.3d 1129, 1134 (10th Cir. 2009) (citation omitted).



                                                                                                                 18
           Case 4:19-cr-00141-DN-PK Document 32 Filed 06/13/20 Page 19 of 37



illegality.” 145 When an individual actually violated the law is irrelevant. 146 A traffic stop based

on an officer’s incorrect but reasonable assessment of the facts does not violate the Fourth

Amendment.” 147 Rather, the relevant inquiry is “whether [the officer] had reasonable suspicion

of a violation, not whether there was actually a violation.” 148 The government bears the burden

of proving the reasonableness of the officer’s suspicion that a motorist violated a traffic

regulation. 149

            B.       Trooper Gibbs Had Reasonable Suspicion to Stop the Vehicle After
                     Observing Several Traffic Violations.

            The stop of Frazier’s vehicle was justified because Trooper Gibbs observed the vehicle

speeding, in violation of Utah Code Annotated Sections 41-6a-601 and 41-6a-602, which

provides that a person may not operate a vehicle at a speed greater than is reasonable and prudent

under the existing conditions, and any speed in excess of the posted limit is prima facie evidence

that the speed is unlawful. 150

            Trooper Gibbs observed Frazier’s vehicle pass his location traveling northbound on

Interstate 15, and he visually estimated the vehicle to be traveling at approximately 85 miles per

hour. 151 The speed limit at that section of Interstate 15 is 80 miles per hour, and that speed limit




145
      United States v. Johnson, 364 F.3d 1185, 1194 (10th Cir. 2004) (emphasis in original).
146
   United States v. Callarman, 273 F.3d 1284, 1287 (10th Cir. 2001) (holding officer had reasonable suspicion to
stop vehicle for a windshield violation and noting that it was “irrelevant whether the observed crack was, in fact,
large enough to constitute a violation of law”)
147
      Tibbetts, 396 F.3d at 1138 (citation omitted).
148
      Id. at 1137.
149
      United States v. Valenzuela, 494 F.3d 886, 888 (10th Cir. 2007).
150
      Utah Code Ann. § 41-6a-601; Utah Code Ann. § 41-6a-602.
151
      Tr. 15:5-19.



                                                                                                                      19
           Case 4:19-cr-00141-DN-PK Document 32 Filed 06/13/20 Page 20 of 37



is posted about a quarter mile prior to where Trooper Gibbs was parked stationary in the

median. 152

            Trooper Gibbs followed the vehicle, directly behind it in the right lane, and paced the

vehicle traveling at approximately 85 miles per hour, 153 also confirmed by radar. 154 The speed

that he was traveling as he paced the vehicle for approximately two miles is captured on Trooper

Gibbs’ dash camera, which showed that his speed stayed between 84 and 88 miles per hour. 155

Based on those observations, Trooper Gibbs formed reasonable suspicion that Frazier was

committing a traffic infraction, speeding in excess of the posted speed limit, in violation of the

Utah Code.

            Additionally, while Trooper Gibbs was observing the vehicle speeding, Trooper Gibbs

also observed that Frazier failed to properly signal before making a lane change on two separate

occasions. Section 41-6a-804 of the Utah Code Annotated requires:

                   (1)(a) A person may not turn a vehicle or move right or left on a roadway or
            change lanes until:
                          (i) the movement can be made with reasonable safety; and
                          (ii) an appropriate signal has been given as provided under this section.
                      (b) A signal of intention to turn right or left or to change lanes shall be given
            continuously for at least the last two seconds preceding the beginning of the movement. 156

            As both Frazier and Trooper Gibbs traveled in the right lane with Trooper Gibbs

following, Trooper Gibbs changed lanes to the left lane and Frazier’s vehicle also changed lanes

in front of him, from the right to the left lane, after only signaling for a total of three blinks, and




152
      Tr. 16:8-19.
153
      Tr. 16:1-3.
154
      Tr. 17:16-19; 18:9-11.
155
      Tr. 19:9-25; Tr. 52:5-23; docket no. 22. Gov. Exhibit 1 at 9:05:30 – 9:06:29.
156
      Utah Code Ann. § 41-6a-804 (emphasis added).



                                                                                                      20
           Case 4:19-cr-00141-DN-PK Document 32 Filed 06/13/20 Page 21 of 37



for less than two seconds before beginning the lane change. 157 Trooper Gibbs continued to

follow Frazier’s vehicle, and then he observed Frazier’s vehicle make another lane change back

to the right lane while again signaling for less than two seconds prior to making the lane change

from the left to the right lane. 158

            After observing the two signal violations and the speed violation, Trooper Gibbs turned

on his overhead emergency lights to conduct a traffic stop at approximately 9:06 a.m. 159 Frazier

pulled over to the shoulder of Interstate 15 less than a minute later. 160

            When reviewing a reasonable suspicion determination, courts examine the totality of the

circumstances to determine whether an officer has a particularized and objective basis for

suspecting wrongdoing. 161 “This process allows officers to draw on their own experience and

specialized training to make inferences from and deductions about the cumulative information

available to them that ‘might well elude the untrained person.’” 162 Based on the observed traffic

violations, Trooper Gibbs had reasonable suspicion to conduct a routine traffic stop of Frazier’s

vehicle.

II.         The Scope and Duration of the Traffic Stop was Reasonably Related to the
            Circumstances Justifying the Stop.

            Conduct of a routine traffic stop is also governed by Terry principles. 163 A lawful stop

justifies a detention sufficient in scope and duration to investigate the suspected violation that




157
      Tr. 20:5-15; 21:1-9; 53:11-21; Gov. Exhibit 1 at 9:05:44.
158
      Tr. 21:12-25; 22:1-4; Gov. Exhibit 1 at 9:06:11.
159
      Tr. 23:3-25; 24:13-14; Gov. Exhibit 1 at 9:06:29.
160
      Tr. 24:6-10; 24:23-25; Gov. Exhibit 1 at 9:06:34.
161
      United States v. Arvizu, 534 U.S. 266, 273 (2002) (quotations and citations omitted).
162
      Id. (citation omitted).
163
      Rodriguez, 575 U.S. at 354; McGehee, 672 F.3d at 866.



                                                                                                        21
           Case 4:19-cr-00141-DN-PK Document 32 Filed 06/13/20 Page 22 of 37



warranted the stop. 164 Authority for the seizure does not end until “tasks tied to the traffic

infraction are – or reasonably should have been – completed.” 165

            An officer conducting a traffic stop may perform a range of investigatory inquiries,

subject to the overarching rule that the stop does not “unreasonably infringe [] interests protected

by the Constitution.”166 These include driver’s license, registration, and proof of insurance

checks. 167 A rental agreement establishes authority to operate a vehicle. 168 Additionally, because

“[t]raffic stops are especially fraught with danger,” officers may make “negligibly burdensome”

inquiries to complete the mission safely. 169 Thus, a motorist may be detained for a short period

while the officer checks for “outstanding warrants or criminal history . . . even though the

purpose of the stop had nothing to do with such prior criminal history.” 170

            During a stop, officers may conduct a canine sniff without probable cause or reasonable

suspicion, if it does not prolong the time reasonably required to complete the mission of the

stop. 171 The longer the officer takes to complete these routine traffic-stop steps, the longer the



164
      Rodriguez, 575 U.S. at 354.
165
      Id. at 354.
166
    Illinois v. Caballes, 543 U.S. 405, 407 (2005); see also United States v. Holt, 264 F.3d 1216, 1221 (10th Cir.
2001) (en banc) (noting officer may perform actions reasonable necessary to investigate and resolve the violation),
abrogated on other grounds as stated in United States v. Stewart, 473 F.3d 1265, 1269 (10th Cir. 2007).
167
    Rodriguez, 575 U.S. at 355; see also Holt, 264 F.3d at 1221 (noting during a routine traffic stop an officer may
investigate whether driver’s license and registration are valid to establish driver’s “authority to operate the vehicle”).
168
   United States v. $49,000.00 in U.S. Currency, More or Less, 208 F. App’x 651, 654 (10th Cir. 2006)
(unpublished) (stating officer making a lawful stop of a motorist may detain driver and check license, registration or
rental agreement); United States v. Shareef, 100 F.3d 1491, 1508 (10th Cir. 1996) (noting that in officers’
investigation into driver’s authority to operate vehicle, “[i]t was inevitable that officers would request the rental
agreements”).
169
      Rodriguez, 575 U.S. 356.
170
   Holt, 264 F.3d at 1221; see also United States v. McRae, 81 F.3d 1528, 1535 n.6 (10th Cir. 1996) (“Triple I
checks are run largely to protect the officer.”)
171
   Rodriguez, 575 U.S. at 350-51 (citing Caballes, 543 U.S. at 407); see also United States v. Morales-Zamora, 914
F.2d 200, 203 (10th Cir. 1990) (holding dog sniff not a search under the Fourth Amendment and “therefore an
individualized reasonable suspicion of drug-related criminal activity” is not required when dog employed during
lawful seizure of vehicle); U.S. v. Mayville, 955 F.3d 825, 833 (10th Cir. 2020) (“Because the dog sniff and alert


                                                                                                                       22
            Case 4:19-cr-00141-DN-PK Document 32 Filed 06/13/20 Page 23 of 37



detention lasts. Yet the stop remains reasonable so long as the officer has performed his tasks

with reasonable diligence and in an amount of time “reasonably needed to effectuate” the law-

enforcement purpose of the stop. 172

            In Sharpe, the Court rejected a “per se rule that a 20-minute detention is too long to be

justified” in the context of a vehicle stop based on reasonable suspicion, explaining that a

stopwatch approach is “clearly and fundamentally at odds with our approach in this area.” 173

The Court explained that the duration of a temporary seizure must be reasonable under the

circumstances and that it is “appropriate to examine whether the police diligently pursued a

means of investigation that was likely to confirm or dispel their suspicions quickly.” 174 The

Court cautioned, however, that courts should not “second-guess[]” police officers’ decisions by

“imagin[ing] some alternative means by which” they could have accomplished their objectives

more quickly. 175

            A.         Trooper Gibbs Diligently Pursued the Tasks Reasonably Associated with the
                       Traffic Stop.

            The purpose of the stop had not been completed when Bolos alerted to narcotics in

Frazier’s vehicle. Trooper Gibbs initiated the traffic stop at approximately 9:06 a.m. 176

Approximately twenty minutes had elapsed when Trooper Gibbs was notified that Bolos had

alerted on the vehicle at approximately 9:26 a.m. 177 During that entire time period, Trooper



were contemporaneous with the troopers’ reasonably diligent pursuit of the stop’s mission, the subsequent search of
Defendant’s vehicle and discovery of evidence did not violate his Fourth Amendment rights.”)
172
      United States v. Sharpe, 470 U.S. 675, 685-86 (1985).
173
      470 U.S. at 686.
174
      Id.
175
      Id. at 686-87.
176
      Tr. 23:3-25; 24:13-14; Gov. Exhibit 1 at 9:06:29.
177
      Tr. 73:8-22; Gov. Exhibit 2 at 9:26:45.



                                                                                                                 23
           Case 4:19-cr-00141-DN-PK Document 32 Filed 06/13/20 Page 24 of 37



Gibbs was preparing the citation, while diligently requesting license, warrants, and criminal

history checks. He also took steps to verify Frazier’s authority to operate the vehicle by calling

the rental car company phone number that was provided by Frazier. Trooper Gibbs was

performing actions reasonably necessary to resolve the violations, one of which is establishing

the driver’s authority to operate the vehicle. 178 A valid rental agreement establishes such

authority. 179 Trooper Gibbs was on the phone with the rental car company when Deputy Peterson

arrived to deploy Bolos. The entire deployment of Bolos took less than two minutes, beginning

at 9:24 a.m., 180 and Trooper Gibbs was notified of the alert at 9:26 a.m. 181

           At the time Trooper Gibbs was notified of Bolos’ alert, he had not received the results of

the records requests from dispatch, which he received at approximately 9:27 a.m. 182 It was

reasonable for Trooper Gibbs to wait for a criminal history check because many officers are shot

during routine traffic stops, so warrant and history “checks are run largely to protect the

officer.” 183 It was only after Deputy Peterson told Trooper Gibbs of Bolos’ alert that dispatch

communicated Frazier’s criminal history that included an arrest for murder, and a conviction for

involuntary manslaughter. Accordingly, the canine sniff did not prolong the time reasonably

required to complete the mission of the stop, and in turn, provided probable cause to search the

vehicle. 184



178
      Holt, 264 F.3d at 1221.
179
      Shareef, 100 F.3d at 1508.
180
      Gov. Exhibit 1 at 9:24:40.
181
      Tr. 73:8-22; Gov. Exhibit 2 at 9:26:45.
182
      Tr. 75:19-25; 76:1: Gov. Exhibit 2 at 9:26:55-9:27:36.
183
   McRae, 81 F.3d at 1535 n.6. McRae used the term “Triple I check” which refers to a check of the Interstate
Information Index. Triple I check. Mayville, 955 F.3d at 828.
184
   United States v. Bates, 453 F. App’x 839, 843 (10th Cir. 2012) (unpublished) (citing United States v. Parada, 577
F.3d 1275, 1282 (10th Cir. 2009)).



                                                                                                                  24
           Case 4:19-cr-00141-DN-PK Document 32 Filed 06/13/20 Page 25 of 37



           Trooper Gibbs was under no obligation to call dispatch any earlier as he conducted his

duties related to the stop. He was obliged to “diligently pursue[] a means of investigation that

was likely to confirm or dispel [his] suspicion quickly.” 185 In doing so, no “per se rule” governs

the order of tasks or length of stop. 186 And reviewing courts should not “second-guess[]” police

officers’ decisions by “imagin[ing] some alternative means by which” they could have

accomplished their objectives more quickly. 187

           At the time that Bolos alerted on the vehicle, when the stop transitioned to a probable

cause search of the vehicle, Trooper Gibbs had not yet completed the routine tasks associated

with the traffic stop. He was still working on the citation and dispatch had not yet returned the

results of a criminal history check, when Deputy Peterson notified Trooper Gibbs that Bolos had

alerted. Because tasks tied to the infractions and to the safe completion of the mission of the

original stop were not yet completed, Trooper Gibbs’ authority for the seizure had yet not ended

when Bolos alerted on Frazier’s vehicle.

           The United States Supreme Court found no Fourth Amendment violation under similar

circumstances in Illinois v. Caballes, 188 and the Tenth Circuit likewise found no Fourth

Amendment violation under similar circumstances in U.S. v. Mayville. 189




185
      Sharpe, 470 U.S. at 686.
186
   United States v. Brigham, 382 F.3d 500, 511 (5th Cir. 2004) (en banc); see also United States v. Hernandez, 418
F. 3d 1206, 1212 n.7 (11th Cir. 2005) (“We underline that the police are not constitutionally required to move at top
speed or as fast as possible.”)
187
      Sharpe, 470 U.S. at 686-87.
188
      543 U.S. 405, 407 (2005).
189
      Mayville, 955 F.3d at 833.



                                                                                                                    25
           Case 4:19-cr-00141-DN-PK Document 32 Filed 06/13/20 Page 26 of 37



            B.      While Diligently Pursuing the Tasks Associated with the Traffic Stop,
                    Trooper Gibbs Developed Reasonable Suspicion that Frazier was Involved in
                    Other Criminal Activity.

            From the beginning of his contact with Frazier, and as he worked through the tasks

associated with a routine traffic stop, Trooper Gibbs developed reasonable suspicion that Frazier

might be involved in criminal activity, which provided authority to extend the duration and scope

of the stop if necessary. Beginning at approximately 9:07 a.m., Trooper Gibbs made a passenger

side approach to Frazier’s vehicle, and began to make observations into the windows as he

approached. 190 Trooper Gibbs observed a duffle bag in the back cargo area that appeared to be

new, along with what appeared to be another smaller bag. 191 Trooper Gibbs then made contact

with Frazier from the front passenger side of the vehicle, but Frazier would only roll down the

window approximately three to four inches. 192 When Trooper Gibbs asked him to roll the

window down further, he rolled it down only an inch further. 193 Trooper Gibbs observed there

was a small container of air freshener or scent deodorizer in the center console. 194 Based on

Frazier’s willingness to only roll the window down a few inches, coupled with the presence of

the deodorizer, Trooper Gibbs believed that Frazier was trying to hide odors from the vehicle,

such as marijuana or alcohol. 195

            Frazier handed to Trooper Gibbs an Iowa driver’s license, but when he handed it to him,

Trooper Gibbs observed what appeared to be a Missouri driver’s license in Frazier’s wallet. 196


  Tr. 25:11-13; Gov. Exhibit 1 at 9:07:00; docket no. 22. Gov. Exhibit 2, filed March 4, 2020 (hereinafter “Gov.
190

Exhibit 2”) at 9:07:00.
191
      Tr. 25:15-17; 27:1-7; 105:4-9.
192
      Tr. 28:2-3; Gov. Exhibit 2 at 9:07:10-9:07:15.
193
      Tr. 28:3-5.
194
      Tr. 28:6-7; 113:1-16.
195
      Tr. 28:22-25; 29:1-7.
196
      Tr. 29:13-16; docket no. 22 Gov. Exhibit 3, filed March 4, 2020.



                                                                                                                   26
           Case 4:19-cr-00141-DN-PK Document 32 Filed 06/13/20 Page 27 of 37



When Trooper Gibbs asked about that, Frazier showed him that it was just his Missouri

identification card. 197 Trooper Gibbs asked for registration and insurance for the vehicle. 198

Frazier opened the glove box and handed Trooper Gibbs the registration, which showed that it

was a rental vehicle. 199 Trooper Gibbs asked for the rental agreement. 200 Frazier looked all over

in the vehicle for the rental agreement. 201

            As Frazier looked for the rental agreement, Trooper Gibbs engaged him in conversation,

asking him where he was coming from, and after a short pause, Frazier said he was at his sister’s

house. 202 Frazier then showed Trooper Gibbs a phone number on his cell phone for the rental

company by holding up his phone for Trooper Gibbs to see. 203 The registration indicated that the

vehicle was a rental, but Frazier was never able to produce a rental agreement for Trooper Gibbs,

only the phone number for the rental company. 204

            Frazier did not want to do go with Trooper Gibbs to his patrol vehicle to call the rental

company, 205 so Trooper Gibbs told him that he would just get the number from him and make

the call back at his vehicle, so that he could verify that is who he was actually talking to. 206

Before Trooper Gibbs returned to his vehicle to make that call, he pulled out his notepad to write

down some information he needed, such as phone numbers, and Frazier’s social security number



197
      Tr. 29:16-19; 31:9-25.
198
      Tr. 32:17-20.
199
      Tr. 32:23-25.
200
      Tr. 34:23-25.
201
      Tr. 35:1-3.
202
      Tr. 37:1-6.
203
      Tr. 37:6-15.
204
      Tr. 42:12-25.
205
      Tr. 37:18-20.
206
      Tr. 37:22-25.



                                                                                                        27
           Case 4:19-cr-00141-DN-PK Document 32 Filed 06/13/20 Page 28 of 37



for the citation, and while doing so, he continued to engage in conversation with Frazier. 207

When asked how long he was at his sister’s, Frazier asked the Trooper why he was asking these

questions, to which Trooper Gibbs responded that he asked these types of travel questions on all

of his traffic stops. 208 Frazier told Trooper Gibbs that he was in Los Angeles. 209 When asked if

he lived in Missouri or Iowa, since he had identification from both states, Frazier said he spends

time in both places. 210

           Trooper Gibbs asks the same four questions on every traffic stop—where individuals are

coming from, where they are going, how long they were on their trip, and how they know other

individuals in the vehicle. 211 He asks these questions to make conversation, but also to learn

about travel plans that are short turnaround trips which may indicate some sort of criminal

activity. 212 Trooper Gibbs believed that Frazier was being deceitful in his answers by the way he

was answering the questions by pausing, answering a question with a question, indicating that he

was trying to come up the right answer but not necessarily the simple, correct answer. 213

           Frazier’s hesitation in answering questions about his travel raised suspicion based upon

Trooper Gibbs’ training and experience, because people engaged in drug trafficking hesitate to

disclose specifics about their travel to protect information about sources and the destination of

drugs. 214 At that point, Trooper Gibbs’ suspicion was raised that there was something in the




207
      Tr. 38:7-20.
208
      Tr. 38:13-17; 122:17-24.
209
      Tr. 38:20.
210
      Tr. 41:6-13.
211
      Tr. 39:14-23.
212
      Tr. 39:24-25; 40:1-12.
213
      Tr. 38:22-25; 39:1; 125:7-15.
214
      Tr. 135:10-23; 136:1-15.



                                                                                                      28
           Case 4:19-cr-00141-DN-PK Document 32 Filed 06/13/20 Page 29 of 37



vehicle that Frazier did not want located or that he was involved in criminal activity, based upon

not having a rental agreement, the duffle bag in the cargo area, the deceitful answers he believed

he was getting, Frazier not wanting to roll down his window, and the deodorizer he observed. 215

           Trooper Gibbs returned to his patrol vehicle, while Frazier remained in his vehicle, at

approximately 9:11 a.m. 216 Once he returned to his vehicle, based on his suspicion that Frazier

was possibly involved in the trafficking of narcotics, Trooper Gibbs attempted to make contact

with a canine handler, Iron County Sheriff’s Deputy Peterson, first via instant messaging from

his patrol vehicle. 217 After Trooper Gibbs sent Deputy Peterson a couple messages, without a

response, he tried to call him on the radio several times. 218 Trooper Gibbs still did not get a

response, so he asked dispatch to get hold of Deputy Peterson. 219 Each of these attempts to

contact Deputy Peterson were done while Trooper Gibbs was engaged in other duties related to a

routine traffic stop.

           While waiting for Deputy Peterson to reply, Trooper Gibbs pulled up the citation form on

his laptop, and began to fill out the driver and vehicle information on the citation. 220 At

approximately 9:14 a.m., Deputy Peterson responded to Trooper Gibbs on the phone, and

advised that he was en route. 221 Trooper Gibbs continued working on the citation and routine

traffic stop activities, reviewing the Iowa driver’s license, verifying the license plate record for

the citation, and provided the driver’s information to dispatch to request a records check at


215
   Tr. 39:2-13; 56:4-7; 134:8-18 [the Defendant’s unwillingness to roll the window down indicated he was trying to
cover up odors].
216
      Tr. 44:2-4; 55:11-12; Gov. Exhibit 1 at 9:11:05; Gov. Exhibit 2 at 9:11:05.
217
      Tr. 41:1-5; 55:13-17; 89:5-14; 133:17-23; Gov. Exhibit 2 at 9:11:30.
218
      Tr. 57:5-12.
219
      Tr. 57:12-14.
220
      Tr. 57:16-23; Tr. 89:16-19.
221
      Tr. 58:6-10; Tr. 90:13-19; Gov. Exhibit 2 at 9:14:46.



                                                                                                                29
           Case 4:19-cr-00141-DN-PK Document 32 Filed 06/13/20 Page 30 of 37



approximately 9:18. 222 It is routine when conducting traffic stops for Trooper Gibbs to radio

dispatch for a driver’s license check, as well as a warrant and criminal history check. 223

            At approximately 9:19 a.m., while waiting for dispatch to return the requested

information, Trooper Gibbs pulled up DEASIL on his computer, a DEA license plate

identification and locating system. 224 Trooper Gibbs utilized DEASIL to verify the travel plans

that Frazier had provided, which is standard procedure if he is suspicious of criminal activity. 225

Trooper Gibbs learned that the vehicle had passed through Kansas westbound on Interstate 70,

on November 9, 2019, at approximately 7:46 a.m. 226 The quick-turnaround trip to Los Angeles

and back was suspicious to Trooper Gibbs, because the route and the behavior is consistent with

drug trafficking, based on his interdiction training and experience. 227

            At approximately 9:21 a.m., Trooper Gibbs called the rental company to verify that

Frazier was authorized to have the vehicle. 228 Trooper Gibbs spoke to a representative at the

rental company and was able to verify that Frazier was authorized to have the rental and it was

not overdue. 229 The phone call with the rental company lasted for approximately two minutes. 230

            At approximately 9:22 a.m., and while Trooper Gibbs was on the phone with the rental

company representative in his patrol vehicle, Deputy Peterson arrived at his location and made



222
      Tr. 58:17-22; 59:21-25; 91:3-20; 92:1-7; Gov. Exhibit 2 at 9:18:07 to 9:18:46.
223
      Tr. 60:1-9.
224
    Tr. 60:14-18; 129:17-23. DEASIL is an online investigative tool that captures photos of license plates passing
through locations with timestamps, to assist law enforcement to find stolen vehicles, identify vehicle locations, and
verify travel histories provided by drivers. Tr. 61:1-15; Tr. 92:8-12.
225
      Tr. 60:16-18; 61:16-19.
226
      Tr. 60:18-21.
227
      Tr. 62:9-13; 63:1-18; 64:1-6.
228
      Tr. 64:22-25; 65:1-10; Gov. Exhibit 2 at 9:20:50.
229
      Tr. 65:17-23.
230
      Gov. Exhibit 1 at 9:20:50 – 9:23:08; Gov. Exhibit 2 at 9:20:50 - 9:23:08.



                                                                                                                    30
           Case 4:19-cr-00141-DN-PK Document 32 Filed 06/13/20 Page 31 of 37



contact with Frazier. 231 Shortly after Deputy Peterson arrived, Trooper Gibbs ended the phone

call with the rental company. 232 While still in his patrol vehicle, Trooper Gibbs observed Deputy

Peterson have Frazier step out of his vehicle and conduct a quick pat-down of Frazier at

approximately 9:23 a.m., 233 so that he could have his canine conduct a free air sniff of the

vehicle. 234 Trooper Gibbs observed that Deputy Peterson missed a knife on the initial pat-down

so he leaned out the window to alert him about the knife in his left pocket. 235 Deputy Peterson

removed the knife, and Trooper Gibbs observed Frazier, who stood on the side of the road about

20 yards from his vehicle. 236

            Deputy Peterson began deploying his canine around Frazier’s vehicle at approximately

9:24 a.m. 237 While Deputy Peterson was deploying his canine, Trooper Gibbs was filling out the

citation, waiting for the records check from dispatch to return, and watching Frazier to make sure

he didn’t make any furtive movements or attack Deputy Peterson. 238 While the canine was being

deployed, Trooper Gibbs observed that Frazier appeared nervous about what Deputy Peterson

was doing. 239

            Deputy Peterson came to Trooper Gibbs’ vehicle at approximately 9:26 a.m. to verbally

notify him that the canine had alerted to narcotics in the vehicle, at the “driver’s door.” 240 Shortly



231
      Tr. 66:13-17; 67:10-15; 93:2-15; Gov. Exhibit 1 at 9:22:20.
232
      Tr. 68:3-7; Gov. Exhibit 1 at 9:23:08.
233
      Gov. Exhibit 1 at 9:23:17.
234
      Tr. 66:16-21; 67:20-23; 93:18-25; 163:2-16.
235
      Tr. 66:21-24.
236
      Tr. 69:18-25; 70:1-5.
237
      Gov. Exhibit 1 at 9:24:40.
238
      Tr. 70:23-25; Tr. 71:1-16.
239
      Tr. 71:21-25.
240
      Tr. 73:8-22; Tr. 96:8-15; 169:18-24; Gov. Exhibit 2 at 9:26:45.



                                                                                                    31
           Case 4:19-cr-00141-DN-PK Document 32 Filed 06/13/20 Page 32 of 37



after Deputy Peterson told Trooper Gibbs that the canine had alerted on the vehicle, dispatch got

on the radio and stated that they had the records check back on Frazier. 241

           At approximately 9:27 a.m., dispatch told Trooper Gibbs that Frazier did not have any

criminal history since 2006, but he had been charged with murder and pled to manslaughter. 242

Based on that information, Trooper Gibbs decided to place Frazier in the back of his patrol car

while they conducted the vehicle search. 243

           Throughout the entire contact from the stop to the canine alert, Trooper Gibbs was not

only pursuing tasks associated with a routine traffic stop, he was making observations and

assessing the facts that formed reasonable suspicion that Frazier was engaged in criminal

activity. Although the duration and scope of the traffic stop was not longer than reasonably

necessary to effect the original purpose of the stop, Trooper Gibbs had reasonable suspicion to

extend the duration and scope of the stop to include the canine sniff if necessary. A traffic stop

may be expanded beyond its initial purpose if the officer has reasonable suspicion that illegal

activity is occurring. 244 “Officers with reasonable suspicion to believe that the occupants of a

vehicle are engaged in the unlawful transportation of contraband may detain the vehicle for a

reasonable time to obtain a properly trained dog to sniff for contraband.” 245 An officer is

“entitled to make an assessment of [a] situation in light of his specialized training.” 246




241
      Tr. 74:13-25; 75:1-6; Gov. Exhibit 2 at 9:26:55.
242
   Tr. 75:19-25; 76:1; Gov. Exhibit 2 at 9:26:55-9:27:36 [dispatch also notified Trooper Gibbs that the Defendant
had served seven years for involuntary manslaughter].
243
      Tr. 76:10-23.
244
      United States v. Moore, 795 F.3d 1224, 1229 (10th Cir. 2015).
245
   United States v. Mendoza, 468 F.3d 1256, 1261 (10th Cir. 2006); see also United States v. Villa-Chaparro, 115
F.3d 797, 802-03 (10th Cir. 1997) (finding 38-minute wait for arrival of canine reasonable where defendant failed to
pull over promptly or prove he could lawfully operate the vehicle and masking agent observed in vehicle).
246
      Arvizu, 534 U.S. at 276; United States v. Gandara-Salinas, 327 F.3d 1127, 1130 (10th Cir. 2003).



                                                                                                                    32
           Case 4:19-cr-00141-DN-PK Document 32 Filed 06/13/20 Page 33 of 37



           Trooper Gibbs made his assessments in light of his specialized training and experience.

Trooper Gibbs has been a Utah Highway Patrol Trooper for more than seven years, 247 and has

received specialized training with regard to interdiction, including a three-day national training

in 2016 and numerous trainings that have specialized in interdiction. 248 Trooper Gibbs is a

member of an interdiction team specializing in enforcement and interdiction projects. 249 He is

trained to look for reactions to his presence, along with different indicators and small differences

when conducting traffic stops, which may not be apparent to someone who does not have his

training and experience. 250 Trooper Gibbs averages approximately 1,000 traffic stops a year for

the Utah Highway Patrol, and spends most of his shift patrolling Interstate 15, 251 a major

highway utilized for drug trafficking in the United States in which drugs typically flow north

from the southwest. 252 Trooper Gibbs is trained to look for small details to not only look for

criminal activity but to also ensure his safety. 253

           Trooper Gibbs’ training and experience in drug interdiction plays a role in his assessment

of reasonable suspicion in this case. The assessment of reasonable suspicion is based on the

totality of the circumstances, and a court may not avoid a conclusion of reasonable suspicion by

undertaking a “divide-and-conquer analysis” in which it examines factors “in isolation from each




247
      Tr. 6:19-21.
248
      Tr. 7:11-20.
249
      Tr. 8:9-16; 14:21-25.
250
      Tr. 9:14-25; 10:1-2.
251
      Tr. 11:4-8; 11:23-25 – 12:1.
252
      Tr. 11:16-20.
253
      Tr. 13:9-23.



                                                                                                     33
           Case 4:19-cr-00141-DN-PK Document 32 Filed 06/13/20 Page 34 of 37



other,” and may not discard a factor merely because it is “readily susceptible to an innocent

explanation.” 254

           Prior to Bolos’ alert to narcotics in the vehicle, Trooper Gibbs observed many factors

which, based on his training an experience, and when considered in totality, gave rise to

reasonable suspicion of criminal activity. As cited previously, some of the key facts and

observations that led to reasonable suspicion include, but are not limited to:

           •    Trooper Gibbs observed a duffle bag in the cargo area of the vehicle;

           •    Frazier would not roll down the window more than a few inches;

           •    Trooper Gibbs observed an air freshener or deodorizer in the vehicle;

           •    Trooper Gibbs believed that Frazier was being deceptive when answering his routine
                questions;

           •    Frazier had identification documents from two states in his wallet;

           •    Frazier could not produce a rental agreement to establish his authority to operate the
                vehicle;

           •    The travel pattern of Frazier, to Los Angeles and back, including the short turnaround
                time for the trip.

           Unusual behavior, coupled with other factors, supports reasonable suspicion. 255 Based on

his training and experience, Trooper Gibbs believed that some of Frazier’s conduct was unusual

and suspicious. Among the many factors that contribute to reasonable suspicion, “the inability to

offer proof of ownership or authorization to operate the vehicle has figured prominently in many

[ ] cases upholding further questioning.” 256 The “defining characteristic” of the 10th Circuit’s


254
      Arvizu, 534 U.S. at 274.
255
   See United States v. Villasenor, 608 F.3d 467, 473 (9th Cir. 2010) (finding smuggler’s tip and defendant’s unusual
behavior after border crossing enough to provide reasonable suspicion to search car at border); United States v.
Soares, 521 F.3d 117, 120-21 (1st Cir. 2008) (holding time of night, unusual behavior, and use of profanity yielded
reasonable suspicion); United States v. Romain, 393 F.3d 63, 72 (1st Cir. 2004) (holding combination of 911call and
defendant’s visible agitation and belligerence resulted in reasonable suspicion).
256
      United States v. Hunnicut, 135 F.3d 1345, 1349 (10th Cir. 1998).



                                                                                                                  34
           Case 4:19-cr-00141-DN-PK Document 32 Filed 06/13/20 Page 35 of 37



“traffic stop jurisprudence” is one’s lack of indicia of proof to lawfully operate or possess the

vehicle, thus giving rise to reasonable suspicion that the vehicle may be stolen. 257 Frazier was

unable to provide sufficient proof that he was authorized to operate the vehicle, which

contributes to reasonable suspicion. That issue was not resolved until Trooper Gibbs called the

rental company himself, as Frazier was never able to produce a rental agreement.

            While there may be innocent explanations for each observation, the “existence of a

plausible innocent explanation does not preclude a finding of reasonable suspicion. ‘Reasonable

suspicion requires a dose of reasonableness and simply does not require an officer to rule out

every possible lawful explanation for suspicious circumstances.’” 258 Given the totality of the

above-described factors, Trooper Gibbs had reasonable suspicion to prolong the detention of

Frazier to the moment that Bolos alerted on the vehicle.

III.        Probable Cause Existed to Search Frazier’s Vehicle.

            A trained canine’s alert to the scent of narcotics in a vehicle establishes probable cause to

search the vehicle. 259 Bolos, a trained canine, alerted to narcotics in Frazier’s vehicle,

establishing probable cause to search the vehicle. 260 Deputy Peterson has been an Iron County

Sheriff’s Deputy for eight years, and has been a trained canine handler for more than five

years. 261 Bolos was certified as a narcotics detector dog with Deputy Peterson in 2016, and has

been re-certified each year as required. 262 Bolos’ most recent certification, which was active at




257
      United States v. Fernandez, 18 F.3d 874, 879 (10th Cir. 1994).
258
      United States v. Pettit, 785 F.3d 1374, 1381 (10th Cir. 2015) (citation omitted).
259
      Florida v. Harris, 568 U.S. 237 (2013).
260
      Tr. 165:11-25; 166:12-25; 167:1-6; 168:14-21.
261
      Tr. 150:17-21; 151:21-24; 152:15-17.
262
      Tr. 153:15-24.



                                                                                                       35
           Case 4:19-cr-00141-DN-PK Document 32 Filed 06/13/20 Page 36 of 37



the time of Frazier’s traffic stop, was issued on March 29, 2019. 263 Bolos is trained to detect

methamphetamine, heroin, cocaine, and marijuana. 264

           Deputy Peterson began deploying Bolos around Frazier’s vehicle at approximately 9:24

a.m. 265 Bolos conducted the “free-air sniff” of the vehicle, making three passes around the

vehicle in both directions, clockwise and then counterclockwise, consistent with his training. 266

Bolos alerted on the back of the vehicle by going up on it and sniffing around, but Bolos
                                                                                                           267
provided a more pronounced alert at the driver’s side door, pressing hard on the door seam.

At approximately 9:26 a.m., Deputy Peterson notified Trooper Gibbs that Bolos had alerted to

narcotics in the vehicle at the “driver’s door.” 268 Bolos’ alert provided probable cause to search

Frazier’s vehicle. 269




  Tr. 157:4-25; 158:1-2; Government’s Exhibit 6, docket no. 22, filed March 4, 2020 (Certification Record for K-9
263

Bolos).
264
      Tr. 156:8-10.
265
      Gov. Exhibit 1 at 9:24:40.
266
      Tr. 158:9-25; 165:1-10; 166:15-25.
267
      Tr. 165:11-25; 166:12-25; 167:1-6; 168:14-21.
268
      Tr. 73:8-22; Tr. 96:8-15; 169:18-24; Gov. Exhibit 2 at 9:26:45.
269
      See Caballes, 543 U.S. 405 (2005).



                                                                                                                 36
       Case 4:19-cr-00141-DN-PK Document 32 Filed 06/13/20 Page 37 of 37



                                             ORDER

       Trooper Gibbs had reasonable suspicion to stop Frazier’s vehicle for several observed

traffic violations; the detention of Frazier did not exceed that which is legally authorized under

the circumstances; and there was probable cause to search Frazier’s vehicle based upon a trained

canine alert. Accordingly, the Motion is DENIED.

       Signed June 13, 2020.

                                              BY THE COURT


                                              ________________________________________
                                              David Nuffer
                                              United States District Judge




                                                                                                     37
